Title: To James Madison from William Lattimore, 20 October 1815
From: Lattimore, William
To: Madison, James


                    
                        
                            Sir,
                        
                        Gibson Fort. M. T. Oct. 20th. 1815
                    
                    In obedience to the wishes of a number of my constituents, I beg leave to transmit you the inclosed. Mr. Rankin is a young gentleman of talents, and is generally well esteemed. In addition to the subscribers to the inclosed paper, some of the first characters in the territory are, as I am informed &

believe, desirous that the application in favor of Mr. R. may succeed. I am, Sir, most respectfully, your Obt. Servant
                    
                        
                            Wm Lattimore
                        
                    
                